369 U.S. 436
82 S. Ct. 947
8 L. Ed. 2d 16
James BYRNESv.Victor O. WALKER, Warden.
No. 396, Misc.
Supreme Court of the United States
April 23, 1962

James Byrnes, pro se.
Jack P. F. Gremillion, Atty. Gen. of Louisiana, scallan E. Walsh, Asst. Atty. Gen., and Albin P. Lassister, for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Louisiana.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for a hearing. Commonwealth of Pennsylvania ex rel. Herman v. Claudy, 350 U.S. 116, 76 S. Ct. 223, 100 L. Ed. 126.


2
Mr. Justice FRANKFURTER took no part in the consideration or decision of this case.